PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov







In re Application of:
ERIKSSON, HELENA, et al.
Application No. 17/366,979
Filed: July 02, 2021
Attorney Docket No.  01117-0014-00US-T1 
:
:
:   DECISION ON REQUEST FOR 
:   REFUND
:





This is a decision on the requests for refund filed December 30, 2021.

The request for refund is GRANTED.

Applicant requests a refund of $1,000.00 stating, “applicant paid excess claims fee as a large entity fee of $1,000.00, for each claim in excess of 20, instead of small entity fee of $500.00 as a result of an administrative error, as the Applicant was entitled to the small entity discount”.

The Office records shows that applicant asserted small entity status (37 CFR 1.27(c)), on July 15, 2021. Small entity status has been established and made of record.

In view of the provisions of 37 CFR 1.28(a) and a review of the Office finance records for the above-identified application, the request for refund is granted.  Therefore, a total of $1,000.00 has been credited to applicant’s credit card on March 07, 2022.  Also, see MPEP §509.03(IX).

Telephone inquiries concerning this decision should be directed to Dale Hall at (571) 272-3586.  



/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions